882 So.2d 1131 (2004)
ANGELO IAFRATE CONSTRUCTION, L.L.C. and Edward L. Leonard
v.
STATE of Louisiana Through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT.
No. 2004-C-1442.
Supreme Court of Louisiana.
September 24, 2004.
In re International Union of Operating Engineers Local 406;  Other; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District *1132 Court Div. F, No. 497,844; to the Court of Appeal, First Circuit, No. 2003 CA 0892.
Denied.
CALOGERO, C.J., would grant the writ.